COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 STEPHANIE FERNANDEZ AKA                      §               No. 08-18-00079-CR
 STEPHANIE BARFIELD,
                                              §                 Appeal from the
                      Appellant,
                                              §                210th District Court
 v.
                                              §             of El Paso County, Texas
 THE STATE OF TEXAS,
                                              §               (TC# 20170D03993)
                      State.
                                            §
                                          ORDER

       The Court GRANTS Erika C. Wright’s request for an extension of time within which to

file the remaining portion of the Reporter’s Record until October 25, 2018. NO FURTHER

REQUESTS FOR EXTENSION OF TIME TO FILE THE REMAINING PORTION OF THE

REPORTER’S RECORD WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Erika C. Wright, Official Court Reporter for the 210th

District Court for El Paso County, Texas, prepare the remaining portion of the Reporter’s Record

and forward the same to this Court on or before October 25, 2018.

       IT IS SO ORDERED this 18th day of October, 2018.

                                            PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.